In an action, inter alia, to declare a certain local law of the Town of Babylon invalid, the defendant Town of Babylon, appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County, entered July 6, 1979, which, inter alia, granted plaintiffs summary judgment and declared the ordinance invalid. Order and judgment reversed, on the law, with $50 costs and disbursements, plaintiffs’ motion for injunctive relief is. denied, defendant’s cross motion for summary judgment is granted, Local Law No. 3 of 1978 of the Town of Babylon is declared valid and the complaint is otherwise dismissed. (See Loventhal v City of Mount Vernon, 51 AD2d 732, and Sokolov v Village of Freeport, 74 AD2d 822, in which this court rejected challenges to similar ordinances providing for a rental permit system of building code enforcement.) Damiani, J. P., Titone, Mangano and Gibbons, JJ., concur.